IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-60461
                        Conference Calendar



MAURICE WESTRIDGE,

                                            Plaintiff-Appellant,

versus

MOISE STEEG, JR.; RANDY OPOTOWSKY;
BERNARD BERINS; THOMAS H. KINGSMILL,
JUDGE,

                                            Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:98-CV-250-LN
                       --------------------

                          August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Maurice Westridge appeals the district court’s dismissal of

a complaint he brought against Moise Steeg, Jr., Randy Opotowsky,

Bernard Berins, and Bankruptcy Judge Thomas H. Kingsmill.

Westridge has failed to brief whether the district court erred in

dismissing his complaint due to lack of personal jurisdiction,

improper venue, and judicial immunity; he asserts simply that

diversity jurisdiction was proper.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-60461
                                  -2-

     General arguments that do not cite to specific errors are

insufficient to preserve issues for appeal.     See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   “Failure to provide any legal or factual analysis results

in waiver.”     American States Ins. Co. v. Bailey, 133 F.3d 363,

372 (5th Cir. 1998).     Failure to present any authority in support

of an argument results in an abandonment of the issue.     United

States v. Heacock, 31 F.3d 249, 258 (5th Cir. 1994).     Even

construing Westridge’s brief liberally, we find the brief to be

insufficient.    Because Westridge has not provided this court with

any legal or factual analysis, we DISMISS the appeal as

frivolous.    Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993);

5th Cir. R. 42.2.

     APPEAL DISMISSED.